DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 10959307. Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 1 and 24 of U.S. Patent No. 10959307 disclose limitations of claims 1, 11 and 16-18 as presented in the following table:
 
Instant Application
U.S. Patent No. 10959307
1. A load control device configured to control an electrical load, the load control device configured to be coupled between an alternating-current (AC) power source and the electrical load, the load control device comprising: a hot terminal adapted to be electrically coupled to a hot side of the AC power source; a dimmed-hot terminal adapted to be electrically coupled to the electrical load; a neutral terminal; a power supply capable of conducting a charging current through the electrical load; a switching circuit configured to be rendered conductive and non-conductive to control when the charging current is conducted through the electrical load; and a control circuit configured to determine whether the load control device should operate in a two-wire mode or a three-wire mode, the two-wire mode corresponding to the neutral terminal not being connected to the neutral side of the AC power source, the three-wire mode corresponding to the neutral terminal being connected to the neutral side of the AC power source; wherein the control circuit is further configured to: based on a determination that the load control device should operate in the two-wire mode, render the switching circuit conductive to allow the charging current to be conducted through the electrical load during positive half-cycles of an AC mains line voltage generated by the AC power source; and based on a determination that the load control device should operate in the three-wire mode, render the switching circuit non-conductive to prevent the charging current from being conducted through the electrical load during the positive half-cycles of the AC mains line voltage.

11. The load control device of claim 1, further comprising: a controllably conductive device adapted to be coupled in series with the electrical load; wherein the control circuit is configured to render the controllably conductive device conductive and non-conductive to control an amount of power delivered to the electrical load.
16. The load control device of claim 11, further comprising: a first zero-cross detect circuit electrically coupled to between the hot terminal and the dimmed-hot terminal, and configured to detect zero-crossing points of an AC mains line voltage generated by the AC power source; and a second zero-cross detect circuit electrically coupled between the hot terminal and the neutral terminal, and configured to detect the zero-crossing points of the AC mains line voltage, the second zero-cross circuit comprising an active filter; wherein the control circuit is configured to determine the zero-crossing points of the AC mains line voltage in response to the first zero-cross detect circuit in the two-wire mode and in response to the second zero-cross detect circuit in the three-wire mode.

17. The load control device of claim 12, further comprising: a neutral wire detect circuit configured to generate, based on current conducted through the second zero-cross detect circuit, a neutral-wire detect signal indicating whether the neutral terminal is connected to a neutral side of the AC power source; wherein the control circuit is configured to determine whether the load control device should operate in a two-wire mode or a three-wire mode based on the neutral wire detect signal.

18. The load control device of claim 12, wherein the active filter comprises a half-wave filter circuit configured to conduct current through the controllably conductive device during negative half-cycles of the AC mains line voltage and not conduct current through the controllably conductive device during positive half-cycles of the AC mains line voltage.
1. A load control device configured to control power delivered from an alternating (AC) power source to an electrical load, the load control device comprising: a hot terminal adapted to be electrically coupled to a hot side of the AC power source; a dimmed-hot terminal adapted to be electrically coupled to the electrical load; a neutral terminal; a first zero-cross detect circuit electrically coupled to between the hot terminal and the dimmed-hot terminal, and configured to detect zero-crossing points of an AC mains line voltage generated by the AC power source; a second zero-cross detect circuit electrically coupled between the hot terminal and the neutral terminal, and configured to detect the zero-crossing points of the AC mains line voltage, the second zero-cross circuit comprising an active filter; a neutral wire detect circuit configured to generate, based on current conducted through the second zero-cross detect circuit, a neutral wire detect signal indicating whether the neutral terminal is connected to a neutral side of the AC power source; and a control circuit configured to determine whether the load control device should operate in a two-wire mode or a three-wire mode based on the neutral wire detect signal, the two-wire mode corresponding to the neutral terminal not being connected to a neutral side of the AC power source, and the three-wire mode corresponding to the neutral terminal being connected to the neutral side of the AC power source; wherein the control circuit is configured to determine the zero-crossing points of the AC mains line voltage in response to the first zero-cross detect circuit in the two-wire mode and in response to the second zero-cross detect circuit in the three-wire mode.
24. The load control device of claim 1, further comprising: a power supply capable of conducting a charging current through the electrical load; and a switching circuit configured to be rendered conductive and non-conductive to control when the charging current is conducted through the electrical load; wherein the control circuit is configured to render the switching circuit conductive during the two-wire mode and non-conductive during the three-wire mode so that, during the two-wire mode, the charging current is conducted through the electrical load during positive half-cycles of the AC mains line voltage, and, during the three-wire mode, the charging current is not conducted through the electrical load during the positive half-cycles of the AC mains line voltage.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Black et al. (U.S. Pre-Grant Publication No. 20030178892) discloses an apparatus employing a high efficiency power supply which can supply power to the operating circuitry of the electronic control system in both two and three wire installations.  The apparatus also employs a zero cross detector which can operate in both two and three wire modes.
Soto et al. (U.S. Patent No. 10201064) discloses an electric power system for a smart dimmer for controlling the intensity of illumination of a dimmable lighting load within an electrical installation that has two or three wires in the switch box (two-wire and three-wire switches).
Testani (U.S. Patent No. 10340692) discloses an intelligent dimmer that is capable of recognizing the type of load it is controlling, and adjust the drive signal to match the operating parameters of the load.  The power control device may also be employed in three-way switching arrangements. In this case, the power control device provides terminal connections for a hot (or load) wire, a first traveler wire and a second traveler wire. In many retrofits, the power control device box may not have a neutral wire; in newer construction, or in newer retrofits, the power control device box may include a neutral wire. The power control device can accommodate a neutral wire and may also include a ground wire.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7 September 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837